Caton, C. J. We now decide directly, what we have on a former occasion intimated, that it was error to order a sale of the premises within thirty days after the decree, where, as in this ease, there is no redemption from the sale. In most eases, upon judgments at law or decrees in chancery, the debtor is allowed twelve months within which to redeem after the sale, and his judgment creditor three months longer. In this particular case, and it may be the only case in this State, the law has made no provision for redemption, but the sale is absolute. It is discretionary in the court, no doubt, to fix the time for the sale, and were it in a proceeding at law, we might not have power to review the exercise of that discretion,, but in chancery, all matters, whether of discretion or positive law, are subject to review in a superior court. Or the party may file his bill of review to correct the error in the original decree, as was done in this case. As the solicitor of the complainant in the original bill was the purchaser, there is no question about the intervening rights of third persons or innocent purchasers. When the attorney or solicitor of a party becomes the purchaser, he occupies the position -of the party himself, and although he may design the purchase for himself, the client may claim it to his own use. The Circuit Court properly overruled the demurrer to the bill of review, and the party standing by the demurrer, the decree was properly entered and must be affirmed. Decree affirmed.